Title: [March 1783]
From: Adams, John
To: 



      Fryday March 7.
      
      
       In the Morning Chronicle of Saturday February 22, Mr. Secretary Townsend in the Debate upon the five Propositions of Lord John Cavendish, is represented to have said “He was willing to give his full Assent to the first Proposition, because such a Declaration from Parlia­ ment was, after the Address voted on Monday last, indispensably necessary. To the second, and to the third Resolutions, likewise he had no Objections. The fourth he certainly should resist, because it conveyed a direct Censure upon Ministers, reprobated and condemned the Peace, would give Alarm and Umbrage to the foreign Powers, with whom the Peace had been made, and be attended with a Variety of bad Consequences.
       ”With Regard to the fifth, that respecting the Loyalists, it would produce much Evil. It would totally defeat the Recommendations which Congress were pledged to make in favour of the Loyalists, and put them in a worse Predicament than that they already stood in, by the Treaty. In order to support this Assertion Mr. Townsend reasoned a good deal on the great danger arising at all times from creating Jealousies and Suspicions in Parties negotiating; but if there was any Party more prone to Jealousy, any State more liable to catch Suspicion sooner than another, it must be the United States of America, on Account of their having been little accustomed to the Business of negotiating, and being obliged to trust their first and dearest Interests in the hands of Persons of whose Fidelity they had scarcely any pledge of Security. Mr. Townsend concluded with saying, that for these Reasons he should resist the fifth Resolution as well as the fourth.”
      
      
       
        
   
   Lord John Cavendish’s resolutions of censure on the provisional peace settlements were debated in the House of Commons on 21 Feb.; the debate resulted in a vote of 207 to 190 against the Shelburne ministry on the ground of its having made greater “concessions ... to the adversaries of Great Britain ... than they were entitled to” (Parliamentary Hist.The Parliamentary History of England, from the Earliest Period to the Year 1803, London: Hansard, 1806–1820; 36 vols., 23:498–571). On 24 Feb., as a direct upshot, Shelburne resigned, and an “inter-ministerium” of seven weeks followed, postponing negotiations for the Definitive Peace which JA had expected in January would be completed within a few weeks. See Horace Walpole, Last Journals ..., 1771–1783, ed. A. Francis Steuart, London, 1910, 2:487, 508.


       
      
      

      March 9 i.e. 8. Saturday.
      
      
       Dined at Passy, the Spanish Ambassador, the Comte de Rochambeau, the Chevalier de Chatelux Chastellux, Mr. Jay &c. present.
       Chatelux said to the Abby Morlaix that I was the Author of the Massachusetts Constitution, and that it was the best of em all, and that the People were very contented with it.
      
      

      March 9. 1783 Sunday.
      
      
       
        
         
          Mercure de France 1. Feb. 1783, p. 26 Academie Royale de Musique.
           Lorsqu’un homme entre dans la carriere des Arts, n’ayant pour  guide et pour Appui que son Genie; lorsque L’Intrigue et la Charlatanerie, ces deux grandes Ressources des petits talens, lui sont etrangéres, il doit s’attendre á être long tems persecuté, méconnu, arrêté á chaque pas. Mais qu’il ne perde point courage; tous les Obstacles s’applanissent peu-a-peu devant lui; ses Ennemis se lassent ou deviennent odieux et suspects; et le public, éclairé par ces memes productions qu’il n’avoit pas d’abord appreciees, rend enfin Justice à leur Auteur.
          Il est vrai qu’un Artiste qui se presente apres vingt-cinq ans de gloire et de Succès ne devroit pas eprouver les mêmes degouts; son nom fameux dans l’Empire des Arts, paroitroit fait pour en imposer à ses dètracteurs; mais si dans le nouveau pays ou il arrive, son Art est encore ignoré; s’il y règne un faux Savoir, pire que L’lgnorance; si Ton y a la manie des Preferences, des Preferences exclusives, et que Ton ait deja choisi l’Objet de ces Preferences, son nom lui devient inutile ou meme dangereux; et la Reputation qui le précède, en éveillant l’Envie, n’est pour lui qu’un Obstacle de plus.
          On se rappelle aujourd hui, avec une espece de honte, les excès où Ton se porta d’abord contre l’Auteur de Roland. Les quolibets, les plattes Epigrammes, les comparaisons injurieuses, rien ne fut épargné.
         
        
       
       Mr. Picini Piccinni is the Author of Roland.
       In this Country, the Demon of Monarchy haunts all the Scaenes of Life. It appears in every Conversation, at every Table and upon every Theatre. This People can attend to no more than one Person at a Time. They can esteem but one, and to that one their Homage is Adulation and Idolatry.
       I once heard the Baron Van der Capellen de Poll say that the Daemon of Aristocracy appeared every where in that Republick. That he had collected together a Number of Merchants to sign a Requête. They agreed upon the Measure but insisted upon appointing a Committee to sign it. Many of them declared they would not sign it, with a Crowd, avec une foule.
       Thus it is that the human Mind contracts habits of thinking from the Example of the Gouvernment. Accustomed to look up to a few as all in an Aristocracy, they imitate the same practice in private Life, and in common Things. Accustomed in monarchies to look up to one Man in great Affairs, they contract a similar disposition in little ones.
       In the same manner in Democracies We contract an habit of de­ ciding every Thing by a Majority of Votes. We put it to vote whether the Company will sing a Song or tell a Story. In an Aristocracy they ask 2 or 3 of the better Sort. In a Monarchy they ask the Lady or the Gentleman, in whose honour the feast was made.
       I dined with the Comte de Pilo, under the Incognito name of Mr. D’Olavide, heretofore Intendant of Seville who established the Colony of Sierra Morena in Spain, Mr. Boystel Consul General of France in Spain, the Comte de Jaucourt Marechal de Camp, the C. de Lusignem M. de Camp and the C. de Langeron M. de Camp, Commandant a Brest, at C. Sarsefields.
       Ephemerides du Cytoyen par L’Abbe Baudau.
       Memoire sur les Administrations provincials par Mr. Throne.
       Dialogue sur les Bleds par L’Abbe Galliany.
      
      
       
        
   
   These are books JA purchased or intended to purchase. The Ephémérides du citoyen was a French periodical devoted to the ideas of the Physiocrats, of which scattered volumes are among JA’s books in the Boston Public Library; he also obtained a copy of G. F. Le Trosne’s tract, De l’administration provinciale, et de la réforme de l’impôt, Basle, 1779 (Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917., p. 84, 144). But no copy of Ferdinand Galiani’s Dialogues sur les blés, 1770, has been found among his books.


       
      
     